 



Exhibit 10.14

SOVEREIGN BANCORP, INC.

BONUS RECOGNITION AND RETENTION PROGRAM
Effective November 1, 1997
(as amended January 21, 2004)

ARTICLE I
PURPOSE

     The purpose of this Program is to provide specified benefits to a select
group of management and highly compensated Employees who contribute materially
to the continued growth, development, and future business success of Sovereign
Bancorp, Inc. and its Subsidiaries that are Employers under this Program from
time to time.

ARTICLE II
DEFINITIONS

     For purposes of this Program, unless otherwise clearly apparent from the
context, the following phrases and terms shall have the indicated meanings:



  2.1   “Annual Deferral Account” means, with respect to an individual who is a
Participant for a given Program Year, an account established on his or her
behalf within the Trust for the investment and reinvestment of the deferred
Bonus, the Matching Amount, and any earnings thereon. Such Annual Deferral
Account will be established for each Program Year in which an individual
actively participates in the Program.     2.2   “Beneficiary” means the person
or persons designated as such under a valid Beneficiary Designation Form. For
purposes of the preceding sentence the term “person” shall include an
individual, trust and estate. In default of a valid Beneficiary Designation
Form, a Participant’s Beneficiary shall be his or her estate.     2.3  
“Beneficiary Designation Form” means such form as shall be prescribed from time
to time by the Committee for purposes of permitting a Participant to specify who
should receive the balance in his or her Annual Deferral Account(s) in the event
of his or her death prior to the receipt thereof. No such form shall be valid
unless it is signed and filed with the Committee (or its designee) prior to the
death of a Participant.     2.4   “Board” means the Board of Directors of the
Company.     2.5   “Bonus” means the amount payable in cash to an individual
with respect to any relevant calendar year under the Incentive Plan.     2.6  
“Cause” means:



  (a)   the Office of Thrift Supervision or any other government regulatory
agency recommends or orders in writing that an Employee’s Employer terminate or
relieve him or her of his or her duties;

 



--------------------------------------------------------------------------------



 



  (b)   an Employee is convicted of or enters a plea of nolo contendere to a
felony, a crime of falsehood, or a crime involving fraud or moral turpitude, or
the actual incarceration of an Employee for a period of 45 or more consecutive
days; or     (c)   an Employee willfully fails to follow the lawful instructions
of the Board after the Employee’s receipt of written notice of such
instructions, other than a failure resulting from the Employee’s incapacity
because of physical or mental illness.



  2.7   “Change in Control” means the first to occur of any of the following
events:



  (a)   any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, except for any of the Company’s employee benefit plans or any
entity holding the Company’s voting securities for, or pursuant to, the terms of
such plan (or any trust forming a part thereof (the “Benefit Plan(s)”), is or
becomes the beneficial owner, directly or indirectly, of the Company’s
securities representing 19.9% or more of the combined voting power of the
Company’s then outstanding securities other than pursuant to a transaction
described in Subsection (d);     (b)   there occurs a contested proxy
solicitation of the Company’s shareholders that results in the contesting party
obtaining the ability to vote securities representing 19.9% or more of the
combined voting power of the Company’s then outstanding securities;     (c)   a
binding written agreement is executed (and, if legally required, approved by the
Company’s shareholders) providing for a sale, exchange, transfer or other
disposition of all or substantially all of the assets of the Company or of
Sovereign Bank, to another entity, except to an entity controlled, directly or
indirectly, by the Company;     (d)   the shareholders of the Company approve a
merger, consolidation or other reorganization of the Company, unless:



  (i)   under the terms of the agreement approved by the Company’s shareholders
providing for such merger, consolidation or reorganization, the shareholders of
the Company immediately before such merger, consolidation or reorganization will
own, directly or indirectly, immediately following such merger, consolidation or
reorganization, at least 51% of the combined voting power of the outstanding
voting securities of the corporation resulting from such transaction (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the voting securities of the Company immediately before such transaction;    
(ii)   under the terms of the agreement approved by the Company’s shareholders
providing for such merger, consolidation or reorganization, the individuals who
were members of the Board immediately prior to the execution of such agreement
will constitute at least 51% of the members of the board of directors of the
Surviving Corporation after such transaction; and

2



--------------------------------------------------------------------------------



 



  (iii)   based on the terms of the agreement approved by the Company’s
shareholders providing for such merger, consolidation or reorganization, no
Person (other than (A) the Company or any Subsidiary thereof, (B) any Benefit
Plan, (C) the Surviving Corporation or any Subsidiary thereof or (D) any Person
who, immediately prior to such transaction, had beneficial ownership of 19.9% or
more of the then outstanding voting securities of the Company) will, immediately
after such transaction, have beneficial ownership of 19.9% or more of the
combined voting power of the Surviving Corporation’s then voting securities;



  (e)   a plan of liquidation or dissolution of the Company, other than pursuant
to bankruptcy or insolvency laws, is adopted;     (f)   during any period of two
consecutive years, individuals who, at the beginning of such period, constituted
the Board cease for any reason to constitute at least a majority of the Board,
unless the nomination for election of each new director was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of such period; or     (g)   the occurrence of a “Triggering
Event” within the meaning of such term in the Rights Agreement, dated as of
September 19, 1989, as amended by the Amendment to the Rights Agreement, dated
as of September 27, 1995, and as further amended by the Second Amendment to the
Rights Agreement, dated as of June 21, 2001, between the Company and Mellon
Investor Services LLC, as amended.     (h)   Notwithstanding Subsection (a), a
Change in Control shall not be deemed to have occurred if a Person becomes the
beneficial owner, directly or indirectly, of the Company’s securities
representing 19.9% or more of the combined voting power of the Company’s then
outstanding securities solely as a result of an acquisition by the Company of
its voting securities which, by reducing the number of shares outstanding,
increases the proportionate number of shares beneficially owned by such Person
to 19.9% or more of the combined voting power of the Company’s then outstanding
securities; provided, however, that if a Person becomes a beneficial owner of
19.9% or more of the combined voting power of the Company’s then outstanding
securities by reason of share purchases by the Company and shall, after such
purchases by the Company, become the beneficial owner, directly or indirectly,
of any additional voting securities of the Company (other than as a result of a
stock split, stock dividend or similar transaction), then a Change in Control of
the Company shall be deemed to have occurred with respect to such Person under
Subsection (a). In no event shall a Change in Control of the Company be deemed
to occur under Subsection (a) above with respect to Benefit Plans.



  2.8   “Code” means the Internal Revenue Code of 1986, as amended and as the
same may hereafter be amended.

3



--------------------------------------------------------------------------------



 



  2.9   “Committee” means the Compensation Committee of the Board or such other
committee as may be appointed by the Board to administer this Program. Such term
also includes the whole Board to the extent it takes action with respect to
administrative or operational matters relating to the Program.     2.10  
“Common Stock” means the common stock of the Company (no par value), as
described in the Company’s Articles of Incorporation, or such other stock as may
be substituted therefor.     2.11   “Company” means Sovereign Bancorp, Inc., a
Pennsylvania corporation, and any successor thereto.     2.12   “Deferral
Election” means an irrevocable election, on a form prescribed by the Committee,
by a Participant to defer receipt of a portion of his or her Bonus for a given
calendar year.     2.13   “Disability” means a medically determinable physical
or mental impairment that is of such permanence and degree that it can be
expected to result in death or that a Participant is unable, because of such
impairment, to perform any substantial gainful activity for which he is suited
by virtue of his experience, training, or education and which would entitle such
Participant to benefit under the Employer’s long-term disability plan, if any,
or to Social Security disability benefits as evidenced by a disability award
letter.     2.14   “Effective Date” means November 1, 1997.     2.15  
“Employee” means an individual who is a common law employee of any Employer.    
2.16   “Employer” means the Company and/or any Subsidiary of the Company that
has been selected by the Board as eligible to have certain of its management and
highly compensated personnel participate in the Program.     2.17   “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended and as the
same may hereafter be amended.     2.18   “Exchange Act” means the Securities
Exchange Act of 1934, as amended and as the same may hereafter be amended.    
2.19   “Fair Market Value” of a share of Common Stock on any given date means
the closing sale price for such shares on that date as listed on the New York
Stock Exchange (or any national securities exchange or quotation system on which
the Common Stock is then listed or reported). If a closing sale price for the
Common Stock for the given date is not listed or reported, or if there is none,
the Fair Market Value shall be equal to the closing sale price on the nearest
trading day preceding such date. Notwithstanding the foregoing, if, in the
Committee’s judgment, there are unusual circumstances or occurrences under which
the otherwise determined Fair Market Value of the Common Stock does not
represent the actual fair value thereof, then the Fair Market Value of such
Common Stock shall be determined by the Committee on

4



--------------------------------------------------------------------------------



 



      the basis of such prices or market quotations as it shall deem appropriate
and fairly reflective of the then fair value of such Common Stock.     2.20  
“Incentive Plan” means the Sovereign Bank Leaders Incentive Plan. Such term
shall also mean any other successor or comparable plan or program as designated
by Committee and approved by the Board from time to time.     2.21   “Matching
Amount” means, with respect to the amount of a Bonus deferred for any year by a
Participant, an amount equal to 100% of such deferred Bonus amount.     2.22  
“Participant” means an individual who (i) has executed and timely filed a
Deferral Election Form with the Committee (or its designee) and (ii) remains an
Employee or, if not, has a balance standing to his or her credit in one or more
Annual Deferral Accounts. Such term also includes a deceased Participant’s
Beneficiary, who is entitled to a Program benefit, until such benefit is paid.  
  2.23   “Payment Election” means an election, on a form prescribed by the
Committee, by a Participant as to when the vested balance in one of his or her
Annual Deferral Accounts shall be paid.     2.24   “Program” means the Sovereign
Bancorp, Inc. Bonus Recognition and Retention Program as evidenced by this
document and as the same may hereafter be amended.     2.25   “Program Year”
means a calendar year, or such other fiscal year as may be designated by the
Board from time to time.     2.26   “Retirement” means the voluntary termination
of employment by a Participant on or after any early or normal retirement date
specified in the Company’s employee stock ownership plan in effect at the
relevant time.     2.27   “Securities Act” means the Securities Act of 1933, as
amended and as the same may hereafter be amended.     2.28   “Subsidiary” means
a subsidiary corporation, as defined in Code Section 424(f), that is a
subsidiary of the corporation to which reference is being made.     2.29  
“Trust” means the trust established under an agreement by and between the
Trustee, for purposes of facilitating implementation and operation of the
Program.     2.30   “Trustee” means Manufacturers and Traders Trust Co.,
successor to FMB Trust Company, N.A., the trustee under the agreement
establishing the Trust, and any successor thereto.     2.31   “Year of Service”
means a one-year period of continuous employment by one or more Employers.

5



--------------------------------------------------------------------------------



 



ARTICLE III
SELECTION, ELIGIBILITY AND ENROLLMENT



  3.1   Selection and Eligibility of Participants. Participation in the Program
shall be limited to a select group of management and highly compensated
Employees, as determined by the Committee in its sole discretion. From that
group, the Committee shall select, in its sole discretion, the Employees who
shall be eligible to participate in the Program from time to time. The Company’s
Chief Executive Officer shall at all times be deemed eligible to participate in
the Program.     3.2   Enrollment Requirements. As a condition of Program
participation, each selected Employee shall annually (or more frequently)
complete and return to the Committee (or its designee) such forms as it may
prescribe from time to time. Each Deferral Election shall be filed no later than
December 31 prior to the calendar year with respect to which the relevant Bonus
may be earned; provided, however, that (i) for the initial short Program Year
which begins on the Effective Date, such election shall be made and filed prior
to the Effective Date, and (ii) in the event an Employee is hired during a
Program Year and is designated as being eligible to participate for such year,
such Employee may commence participation for such year by filing a Deferral
Election within 30 days of employment or October 31 of such year, whichever
occurs first. Each eligible Employee must file a new Deferral Election for each
year with respect to which he or she desires to defer receipt of a portion of a
Bonus.

ARTICLE IV
PLAN CONTRIBUTIONS AND INVESTMENTS



  4.1   Bonus Deferral. A Participant may elect to defer receipt of not less
than 25%, nor more than 50%, of his or her Bonus payable with respect to each
year of participation.     4.2   Payment of Deferred Bonus to Trust; Investment
of Deferred Bonus. The portion of a Bonus deferred by a Participant shall be
deposited by or on behalf of his or her Employer in the Trust as soon as
administratively feasible following the date such bonus is paid. Any amount so
deposited shall be allocated to an Annual Deferral Account established by the
Trustee for the year of deferral. As soon as practicable thereafter, the Trustee
shall invest the amount in Common Stock, utilizing such purchasing procedures
(i) as are in compliance with any applicable provisions of federal and state
securities laws, including the Securities Act and/or the Exchange Act, and
(ii) as may be agreed to by the Company and the Trustee from time to time. Such
purchasing procedures may include, without limitation, open market purchases,
purchases from the Company, and purchase through privately negotiated
transactions. The Company (on behalf of itself and any other Employers) may
satisfy the Bonus payment requirements of this section, in whole or in part, by
depositing Common Stock with a Fair Market Value equal to the amount otherwise
required to be so paid. For purposes of the preceding sentence, the Fair Market
Value of the Common Stock shall be determined as of the trading date immediately
preceding the date of payment to the Trust.

6



--------------------------------------------------------------------------------



 



  4.3   Additional Payment to Trust; Investment of Additional Payment. On the
same day that a deferred Bonus is paid over to the Trust on behalf of a
Participant, a Matching Amount shall be paid thereto by or on behalf of his or
her Employer. Such Matching Amount shall be allocated to the Participant’s
Annual Deferral Account for such year and shall be invested as provided in
Section 4.2. Payment of the Matching Amount may be made in Common Stock as
provided in Section 4.2.     4.4   Reinvestment of Earnings. Except as provided
in the following sentence, all dividend income received in cash on Common Stock
held in an Annual Deferral Account shall be invested in additional Common Stock,
subject to the provisions of Section 4.2 relating to Common Stock purchases.
Cash receipts may be temporarily invested in money market or other cash
equivalents as the Trustee deems advisable or practical under the circumstances.
Dividends or stock splits received in Common Stock shall be retained in the
relevant Annual Deferral Account.     4.5   Effect on Deferral Election Upon
Certain Terminations of Employment. In the event a Participant files a Deferral
Election and subsequently terminates as an Employee prior to the date Bonuses
are paid for the relevant year, the Deferral Election filed for such year shall
be administered as provided in this section in lieu of any otherwise applicable
provision of the Program. In such event, if (i) under the terms of the Incentive
Plan, he or she is entitled to a Bonus notwithstanding such termination and
(ii) the termination of employment is described in Section 5.2, 5.3 or 5.5 or
occurs following the time described in Section 5.4, then such Bonus and the
related Matching Amount shall be (A) distributed to such individual or his or
her Beneficiary in cash or (B) invested and so distributed in Common Stock, at
the Committee’s election, within 60 days following the date such year’s Bonuses
are paid.

ARTICLE V
VESTING



  5.1   In General. A Participant shall become 100% vested in an Annual Deferral
Account on the fifth anniversary date of the initial funding of such Annual
Deferral Account, provided he or she remains continuously employed by an
Employer from the date of funding to such anniversary date.     5.2   Death;
Disability. Notwithstanding the provisions of Section 5.1, in the event of the
death of a Participant or the termination of the Participant’s employment by
reason of Disability, he or she will thereupon become 100% vested in each of his
or her Annual Deferral Accounts.     5.3   Retirement. Notwithstanding the
provisions of Section 5.1, in the event of the Retirement of a Participant, he
or she will thereupon become 100% vested in each of his or her Annual Deferral
Accounts.     5.4   Change in Control. Notwithstanding the provisions of
Section 5.1, a Participant shall become 100% vested in each of his or her Annual
Deferral Accounts upon the occurrence of a Change in Control.

7



--------------------------------------------------------------------------------



 



  5.5   Involuntary Termination. Notwithstanding the provisions of Section 5.1,
in the event a Participant is involuntarily terminated as an Employee, other
than for Cause, prior to the attainment of 100% vesting in any of his or her
Annual Deferral Accounts, he or she shall become 100% vested in each of the
otherwise nonvested Annual Deferral Accounts.     5.6   Termination for Cause;
Certain Voluntary Termination. In the event a Participant is terminated as an
Employee for Cause or voluntarily terminates as an Employee (other than by
reason of Retirement) prior to the attainment of 100% vesting in an Annual
Deferral Account, then, in either case, he or she shall forfeit the balance in
each such nonvested Annual Deferral Account.     5.7   Disposition of
Forfeitures. All Common Stock and other amounts forfeited under this Article
shall revert to the entity that is the Participant’s Employer immediately prior
to the date he or she terminates as an Employee.

ARTICLE VI
DISTRIBUTION OF BENEFITS



  6.1   Distribution In General. Following the occurrence of an event
occasioning a distribution, the vested portion of a Participant’s Annual
Deferral Account shall be paid to him or her or, in the case of death, his or
her Beneficiary. The number of days within which payment shall be made shall be
as set forth in Section 6.3.     6.2   Events Occasioning Distribution. For
purposes of Section 6.1, each of the following shall be an event occasioning a
distribution with respect to a relevant Annual Deferral Account:



  (a)   If a Participant has in effect a valid Payment Election with respect to
such Annual Deferral Account providing for its distribution upon 100% vesting
therein and satisfies the provisions of Section 5.1, such event shall be the
fifth anniversary of the initial funding of such Annual Deferral Account.    
(b)   If a Participant has in effect a valid Payment Election with respect to
such Annual Deferral Account providing for its distribution upon termination as
an Employee and he or she so terminates after having previously satisfied the
provisions of Section 5.1, such event shall be the date of such termination.    
(c)   If a Participant dies or terminates employment by reason of Disability,
such event shall be the date of termination of employment.     (d)   In the
event of the Retirement of a Participant, such event shall be the date of
Retirement.     (e)   If a Participant has in effect a valid Payment Election
with respect to such Annual Deferral Account providing for its distribution upon
100% vesting therein and a Change in Control occurs, such event shall be the
date of the Change in Control.

8



--------------------------------------------------------------------------------



 



  (f)   If a Participant has in effect a valid Payment Election with respect to
such Annual Deferral Account providing for its distribution upon termination as
an Employee and he or she so terminates after having previously become 100%
vested therein by reason of a Change in Control, such event shall be the date of
such termination.     (g)   If a Participant is involuntarily terminated under
circumstances described in Section 5.5, such event shall be the date of such
termination.



  6.3   Time of Distribution. Distributions of vested benefits from Annual
Deferral Accounts shall be made (i) within 30 days following an event described
in Section 6.2(a) or (e), and (ii) within 60 days following an event described
in Section 6.2(b), (c), (d), (f) or (g).     6.4   Mode of Distribution. All
Program distributions shall be made in one lump sum in Common Stock; provided,
however, amounts not yet invested in Common Stock as of the relevant
distribution date shall be paid in cash.

ARTICLE VII
ADDITIONAL OPERATIONAL PROVISIONS



  7.1   Status of Participants as Creditors. Participants in the Program shall
be general unsecured creditors of each relevant Employer with respect to their
Program benefits, and they shall have no right to or interest in any specific
asset notwithstanding the creation of and contributions to the Trust.     7.2  
Status of Trust and Program Under Code and ERISA. Notwithstanding the deposit of
cash and/or Common Stock in the Trust from time to time, such Trust is intended
to be treated as a grantor trust and, therefore, the Program is intended to be
deemed an “unfunded plan” for purposes of the Code and ERISA.     7.3   Voting
of Common Stock. To the extent permitted by applicable law, the Participants
shall be entitled to direct the Trustee as to the voting of vested and nonvested
shares of Common Stock held in their Annual Deferral Accounts. In the event the
Participants are not permitted to vote such shares under applicable law, or a
Participant fails to direct the Trustee as to shares allocated to his or her
account(s), the Trustee shall vote such shares as it deems appropriate under the
circumstances.     7.4   Income and Other Tax Withholding. All required tax
withholding with respect to an Employee’s participation in the Program shall be
his or her responsibility. By agreeing to participate in the Program, each
Participant authorizes the Trustee and his or her Employer to make such tax
withholdings from wages, bonuses and Program benefits as may be necessary to
discharge their tax withholding obligations. Alternatively, Participants may
make direct payments of cash to the Trustee and/or their Employers to provide
the funds necessary for such withholding. The Employers and the Trustee are
authorized to suspend the making of contributions to and distributions from the
Program, respectively, until appropriate provisions are made for withholding,
including, at the discretion of the Company, the sale of Common Stock to
generate funds therefor. Notwithstanding the foregoing, the Trustee is
authorized to

9



--------------------------------------------------------------------------------



 



      withhold shares of Common Stock to satisfy a Participant’s withholding
obligation under the Program, provided that any such withholding of shares of
Common Stock is in accordance with the provisions of Rule 16b-3 promulgated
under the Exchange Act.

ARTICLE VIII
ADMINISTRATION



  8.1   In General. The Program shall be administered from time to time by the
Committee, as determined pursuant to Section 2.9.     8.2   Meetings and Action.
The Committee shall hold such meetings at such times as it deems necessary or
appropriate for the proper and efficient management and operation of the
Program. Notices of meetings shall be given as provided in guidelines adopted by
the Committee or as otherwise specified in relevant documents pertaining
thereto. Unless otherwise provided in such documents, a majority of the members
of the Committee shall constitute a quorum for holding a meeting, and binding
action may be taken by a vote of a majority of those Committee members present
at such meeting.     8.3   Administration of Program; Interpretation of Program
Document. The Committee shall administer the Program in accordance with the
terms of this Program document insofar as it is consistent with the provisions
of applicable law, including, without limitation, ERISA. In connection with such
administration, it may adopt such rules of interpretation as may be necessary or
appropriate to facilitate the proper and nondiscriminatory administration of the
Program.     8.4   Binding Effect of Committee Actions and Determinations.
Unless overridden by the Board, any action taken or determination made by the
Committee shall be final and binding on the person affected; provided, however,
that, prior to taking any action or making any determination that may be
adverse, in whole or in part, to any person, the Committee shall accord such
person the right to be heard with respect to such matter. The procedures to be
followed in connection therewith shall be governed by a claims procedure
established for such purpose and consistent with the claims procedure provisions
of ERISA.     8.5   Liability of Committee Members. No member of the Committee
shall be personally liable for any act or failure to act in connection with the
good faith administration of the Program. Unless prohibited by law or the
Company’s by-laws, in the event any such member is nonetheless held so liable by
a court of competent jurisdiction or otherwise, the Company shall indemnify such
member and hold him or her harmless from any and all liability imposed with
respect to such administration, including, without limitation, compensatory and
punitive damages, professional fees, and other related out-of-pocket expenses.  
  8.6   Change of Payment Election. A Participant may amend an existing Payment
Election by filing a new Payment Election with the Committee (or its designee)
prior to the occurrence of an event occasioning a distribution; provided,
however, that no such

10



--------------------------------------------------------------------------------



 



      election shall be valid unless at least one year has elapsed from the date
of filing to the occurrence of such event.     8.7   Committee Discretion With
Respect to Distributions. Notwithstanding the filing of any Payment Election by
a Participant, the Committee may, in its sole discretion, make distribution of
vested benefits at such time as it may determine. In addition, in the event a
Participant shall fail to maintain a valid Payment Election on file with the
Committee (or its designee) for any reason, the Committee may, in its sole
discretion, determine the time at which distribution of vested benefits shall be
made. However, no time so specified by the Committee pursuant to this section
shall be later than the latest time otherwise provided under this Program
document for the distribution of benefits.

ARTICLE IX
MISCELLANEOUS MATTERS



  9.1   Amendment and Termination. The Program may be amended from time to time
and may be terminated at any time by appropriate action of the Board; provided,
however, that no such action shall be taken which (i) would adversely affect the
rights of Participants with respect to their then Annual Deferral Accounts, and
(ii) requires shareholder approval under applicable law until such approval is
secured. In the event of Program termination or the suspension of Program
contributions, Participants may be required to satisfy the Program’s vesting
requirements, as set forth herein, as a condition of receiving a distribution
from a given Annual Deferral Account.     9.2   No Right to Continued
Employment. Participation in the Program shall not give any Participant the
right to remain in the employ of his or her Employer or any company affiliated
with such Employer, nor shall such participation limit in any respect the right
of such Employer to terminate the Participant’s employment at any time and for
any reason.     9.3   No Right to Continued Participation. Except in the case of
the Company’s Chief Executive Officer, participation in the Program with respect
to one Program Year shall not give the Participant the right to participate in
the Program in any future year.     9.4   Program Independent of Other Plans,
Programs and Arrangements. This Plan is independent of and shall not be affected
by (i) any other plans or programs of deferred compensation which may be
maintained by the Company or any of its Subsidiaries from time to time or
(ii) any deferred compensation arrangements to which a Participant may be a
party.     9.5   Certain ERISA Matters. The Company shall file or cause to be
filed, on a timely basis, such statements, certificates and documents as may be
necessary to secure and maintain the intended limited exemption from certain of
the provisions of ERISA for “top hat” plans.

11



--------------------------------------------------------------------------------



 



  9.6   Certain Securities Law Matters.



  (a)   Distribution of Program benefits may be suspended or modified to the
extent necessary to comply with any applicable federal or state securities law.
    (b)   Shares of Common Stock distributed from the Program may be marked with
such legend as the Company, after consultation with counsel, deems necessary or
appropriate to comply with any applicable federal or state securities or other
law.



  9.7   Captions. The captions of the several articles and sections of this
Program document have been inserted for convenience of reference only and shall
not be considered in the construction hereof.     9.8   Number. Words used
herein in the singular shall include the plural, as clearly appropriate, and
vice versa.     9.9   Applicable Law. Except to the extent provided herein or
otherwise preempted by federal law, this Program document shall be construed,
administered and enforced in accordance with the domestic internal law of the
Commonwealth of Pennsylvania.     9.10   Effective Date. This Program shall
become effective as of the date specified in Section 2.14.

12